Citation Nr: 0729812	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What schedular evaluation is warranted for vestibular 
dizziness from February 11, 2002?

2.  Entitlement to an extraschedular evaluation for 
vestibular dizziness from February 11, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran had active duty service from December 1978 to 
January 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for vestibular 
dizziness with a 10 percent evaluation effective from 
February 11, 2002.  The veteran appealed.

As the veteran has perfected an appeal to the initial rating 
assigned following the grant of service connection for 
vestibular dizziness, the Board has characterized this issue 
in accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

The question of entitlement to an extraschedular evaluation 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran has a chronic vestibular disorder which is 
manifested by dizziness and occasional staggering gait.


CONCLUSION OF LAW

Since February 11, 2002, the schedular criteria for a 30 
percent rating for chronic vestibular dizziness have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.87, 
Diagnostic Code 6204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) regulations apply in the instant case.  The Board 
finds that all pertinent mandates of the VCAA and 
implementing regulations are essentially met as to the claim 
addressed on the merits herein. Since the decision is 
favorable to, and does not prejudice the veteran, a lengthy 
discussion of VA's fulfillment of the VCAA in this claim is 
not necessary.

Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2006).  Specific 
diagnostic codes will be discussed where appropriate below.

As noted, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  Fenderson.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt is to be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board has reviewed all the evidence in the veteran's 
claims file, his service medical records, as well as his 
post-service medical records. Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail. Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The RO has rated the veteran's vestibular dizziness under 
38 C.F.R. § 4.87, Diagnostic Code 6204 (peripheral vestibular 
disease).  Under that Code a 10 percent schedular rating is 
assigned for occasional dizziness.  A maximum schedular 
rating of 30 percent may be assigned under this Code for 
dizziness with occasional staggering.  A note to this Code 
indicates that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be separately rated and 
combined.

Review of the medical evidence of record reveals that the 
veteran was severely injured in a hang gliding accident 
during service.  He was unconscious for several weeks and 
eventually found unfit for duty as a result of a closed head 
trauma with dementia

A June 2003 fee based VA neuro-otology examination found the 
veteran complaining of various symptoms including impaired 
hearing, tinnitus, and non-systemic dizziness.  His 
statements were considered dependable by the examiner who 
also noted that:

The non-systematic dizziness complaints 
should have a centralized genesis, 
because the caloric excitability of both 
labyrinths is a given.  Most likely this 
is an overall post-traumatic syndrome, 
with the cause of the complaints voiced 
by [the veteran] probably being the 
severe brain hemorrhages, contusions and 
the still widening of the ventricle.

An April 2005 fee based VA examination noted that the veteran 
suffered from bilateral hearing loss, "an unbearable ear 
noise and constantly reappearing gait unsteadiness."  The 
veteran described that the ground under his feet appeared to 
move.  These symptoms have existed since the in service 
accident.  Vestibularis testing manifested a definite reduced 
stimulation of the right labyrinth with a pronounced 
spontaneous nystagmus and provocation to the left as a result 
of testing.  The examiner recommended symptomatic treatment 
of the dizziness problem.

The record contains extensive service and post-service 
treatment records for the extensive residuals of the in-
service hang gliding accident including the veteran's chronic 
dizziness.  The Board finds that the vestibular test results, 
when considered in conjunction with the other evidence of 
record clearly indicate the presence of dizziness and 
staggering, along with the veteran's own credible and 
uncontradicted assertions regarding his symptoms.  The Board 
considers this evidence sufficient to confirm the presence of 
chronic dizziness and occasional staggering.  

Given the veteran's symptoms of chronic dizziness and 
staggering, as reported by the veteran, and as confirmed on 
VA examination in June 2003 and April 2005, the Board finds 
that the criteria for a 30 percent schedular rating under 
Diagnostic Code 6204 have been met from February 11, 2002.


ORDER

A 30 percent schedular rating for chronic vestibular 
dizziness is granted from February 11, 2002, subject to the 
criteria which govern the payment of monetary awards.





REMAND

Given the assignment of the highest schedular rating 
possible, the question arises whether the appellant's chronic 
vestibular dizziness warrants a higher evaluation on an 
extraschedular basis.  This question, however, has yet to be 
considered by the RO.  Hence, the Board may not address the 
matter in the first instance.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Therefore, this case is REMANDED for the following action:

The RO must consider and document their 
consideration of the appellant's 
entitlement to an extraschedular rating 
for chronic vestibular dizziness.  If the 
benefit sought on appeal is denied, the 
appellant and his representative must be 
provided a supplemental statement of the 
case and offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


